        Case 2:18-cv-03520-GEKP Document 102 Filed 08/13/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JENNIFER DIAWARA et al.,                        :
              Plaintiffs                        :          CIVIL ACTION
          v.                                    :
                                                :
UNITED STATES et al.,                           :          No. 18-3520
                Defendants                      :

                                          ORDER

                      13th day of August, 2021, following a non-jury trial from March 8,
       AND NOW, this _____

2021 through March 17, 2021, and upon consideration of the parties’ proposed findings of fact and

conclusions of law (Doc. Nos. 98 & 99), it is ORDERED that:

       1. Judgment is ENTERED in favor of Plaintiff Jennifer Diawara, and against the United

           States in the amount of $147.70.

       2. Judgment is ENTERED in favor of Plaintiff Jennifer Diawara as parent and natural

           guardian of Rylan Diawara in the amount of $933.93.

       3. Judgment is ENTERED in favor of Plaintiff Jennifer Diawara as parent and natural

           guardian of Jayden Diawara in the amount of $642.75.

                                                    BY THE COURT:
                                                     s/Gene E.K. Pratter
                                                    ____________________________________
                                                    GENE E.K. PRATTER
                                                    UNITED STATES DISTRICT JUDGE




                                               1
